** Summary **
SALARIES OF CERTAIN ASSISTANT DISTRICT ATTORNEYS Assistant District Attorneys in Districts 1, 10, 13, 16, 18, 19, 25 and 26 shall be paid not more than ninety percent of the lawful salary actually paid to the District Attorney, which is $14,500.00 per annum.  The Attorney General has had under consideration your opinion request wherein you ask, in effect, the following question: "May Assistant District Attorneys in Districts 1, 10, 13, 16, 18, 19, 25 and 26 be paid a salary computed on the basis of a District Attorney's salary of $15,500.00 per annum?" The question posed is closely related to the question involved in Attorney General's Opinion No. 72-209. In that opinion, the constitutional prohibition found in ArticleXXIII, Section 10 of the Oklahoma Constitution against the changing of the salary of a public official during his term was held to preclude a raise in salary for certain District Attorneys.  Accordingly, Opinion No. 72-209 issued on the 15th day of June, 1972, held that District Attorneys in Districts 1, 10, 13, 16, 18, 19, 25, and 26 are not entitled to receive a salary of $15,500.00 per annum under the provisions of 19 O.S. 215.14 [19-215.14] (1970) and 74 O.S. 295 [74-295] (1970) during their current terms. The above mentioned opinion was challenged in the case of Barton, et al v. Derryberry, Okl., 500 P.2d 281, in an original proceeding, and the result of the opinion was ultimately sustained by the Supreme Court of the State of Oklahoma. Title 19 O.S. 215.15 [19-215.15] (1972) provides in part: ". . . Assistant District Attorneys shall be paid not less than forty percent (40%) nor more than ninety percent (90%) of the salary of the District Attorney, payable monthly. All assistant district attorneys who are paid in excess of sixty-five percent (65%) of the salary of the District Attorney shall not engage in the private practice of law, The Legislature obviously intended that an Assistant District Attorney should be paid not more than ninety percent of the salary actually paid to the District Attorney. Assistants in the aforementioned districts cannot be paid more than ninety percent of $14,500.00, the lawful salary established in Opinion No. 72-209.  It is therefore the opinion of the Attorney General that your question must be answered in the negative. Title 19 O.S. 215.15 [19-215.15] (1972) and Attorney General's Opinion No. 72-209 when considered together provide that Assistant District Attorneys in Districts 1, 10, 13, 16, 18, 19, 25, and 26 shall be paid not more than ninety percent of the lawful salary actually paid to the District Attorney, which is $14,500.00 per annum.  (Michael Cauthron)